Foreign — Domesticated Corporation — Mortgage Tax — Exempt A foreign but domesticated corporation is entitled to enjoy the exemption provisions of 68 O.S. 1908 [68-1908] (1968), to the same extent as a domestic corporation.  The Attorney General has had under consideration your letter dated July 25, 1968, wherein you, in effect, ask: Is a foreign but domesticated corporation entitled to enjoy the exemption provisions of 68 O.S. 1908 [68-1908] (1967), to the same extent as a domestic corporation? 68 O.S. 1901 [68-1901] to 68 O.S. 1910 [68-1910] (1967), inclusive, enacted by the Thirtieth Oklahoma Legislature (1965), provides for a Real Estate Mortgage Tax. Section 68 O.S. 1904 [68-1904] supra, prescribes the amount of tax on such mortgages and makes it payable to the mortgagee. Section 68 O.S. 1908 [68-1908] to which you refer, relates to corporate mortgages and includes the following proviso: "Provided, however, that where a mortgage, or deed of trust, is executed to secure the payment of bonds issued by any domestic railroad, transportation, transmission or industrial corporation and the money derived from the sale of said bonds so secured by said mortgage, or deed of trust, is to be used for the creation, construction, building, improving and erecting of property that will be subject to an ad valorem tax in the county where same is situated, there shall be paid a recording fee on said mortgage, or deed of trust, so executed for recording said mortgage, or deed of trust, the sum of twenty-five cents for first folio and ten cents for each additional folio and fifty cents for indexing and recorder's certificate instead of the fees designated in this Article, and on payment of same shall not be subject to the penalties prescribed in this Article." Although the aforementioned statutory language includes the reference to "instead of the fees designated in this Article," the Article (Sections 1901 to 1910 inclusive) only prescribes the amount of taxes to be paid and makes no other references to fees. However, it is not necessary to construe the meaning of such language since your question is premised on the assumption that a domestic corporation is entitled to enjoy certain protection from the Real Estate Mortgage Tax.  18 O.S. 1.199d [18-1.199d] (1961), provides as follows: "A foreign corporation, upon receiving a certificate of domestication from the Secretary of State, shall enjoy the same rights and privileges as, but none greater than, a domestic corporation organized for the purposes set forth in the articles of domestication pursuant to which such certificate of domestication is issued; and, except as in this Act otherwise provided, shall be subject to the same duties, restrictions, penalties, and liabilities now or hereafter imposed upon a domestic corporation with like purpose and of like character." This language is clear and unambiguous and must be given effect according to its plain and obvious meaning. 82 CJ.S. Statutes, Section 322, p. 577. It is therefore the opinion of the Attorney General that your question be answered in the affirmative; that is, a foreign but domesticated corporation is entitled to enjoy the exemption provisions of 68 O.S. 1908 [68-1908] (1967), to the same extent as a domestic corporation. (Don Timberlake)